PER CURIAM.
This action was brought by appellants to recover damages sustained by reason of the partial performance of a contract executed by them upon the alleged misrepresentations of appellees. The latter counterclaimed and sought damages because of appellants’ breach of their contract to dig a large sewer ditch in the city of Milwaukee. The court directed a verdiet for appellees on their counterclaim and against appellants on their asserted cause of action. Erom the judgment that followed, appellants appealed.
The sole question presented for our consideration is one that can only be answered by a study of the evidence. Did appellees make false statements of fact respecting the nature of the subsoil through which appellants were to dig the ditch and lay sewer pipes to perform their contracts? Appellants argue that at least a jury question was presented as to this issue.
A careful study of all of the evidence has convinced us that the District Court rightly directed the verdict against appellants for want of evidence'to support one to the effect that misrepresentations of fact were made by appellees which induced appellants to enter into their unprofitable contract. The recital of the affirmative evidence supporting this conclusion would serve no useful purpose, and any attempt to point out the fatal weakness in and want of evidence to support appellants’ position would extend the opinion unduly. We are clearly convinced that the District Court rightly disposed of the ease.
The judgment is affirmed.